Exhibit (10-3)

The Procter & Gamble Performance Stock Program Summary and related terms and
conditions



--------------------------------------------------------------------------------

PERFORMANCE STOCK PROGRAM SUMMARY

The Performance Stock Program (“PSP”) is a part of The Procter & Gamble
Company’s (the “Company”) long-term incentive compensation and is designed to
provide additional focus on key Company measures for top executives with senior
management responsibility for total Company results. Awards granted under the
PSP (“PSP Awards”) are made pursuant to authority delegated to the
Compensation & Leadership Development Committee (the “C&LD Committee”) by the
Board of Directors for determining compensation for the Company’s principal
officers and for making awards under the Procter & Gamble 2009 Stock and
Incentive Compensation Plan (the “2009 Plan”) or any successor stock plan
approved in accordance with applicable listing standards. To the extent awarded
under the 2009 Plan, the PSP Awards are Performance Awards (as defined in the
2009 Plan).

 

I. ELIGIBILITY

The Chairman of the Board and Chief Executive Officer and those principal
officers at Band 7 or above recommended by management and approved by the C&LD
Committee are eligible to participate (“Participants”).

 

II. OVERVIEW

PSP rewards Participants for Company performance against certain three-year
performance goals in categories established by the C&LD Committee. The C&LD
Committee sets these performance goals for each three-year period that begins on
July 1 and ends on June 30 three years later (“Performance Period”). In the
first year of each Performance Period, the C&LD Committee grants Performance
Stock Units (“PSUs”) to Participants that will vest at the end of the
Performance Period based on the Company’s performance relative to the
pre-established performance goals (“Initial PSU Grant”). The number of PSUs that
vest at the end of the Performance Period depends on the Company’s performance
against the pre-established performance goals. Vested PSUs are converted into
shares of the Company’s common stock (“Common Stock”) delivered to the
applicable Participant within 60 days following the end of the Performance
Period, or such later date as may be elected by the Participant in accordance
with Section 409A of the Internal Revenue Code (“Section 409A”).

 

III. THE INITIAL PSU GRANT

The C&LD Committee has the sole discretion to establish the target award (“PSP
Target”) for each Participant. The PSP Target will be a cash amount and will be
the basis for the Initial PSU Grant. The C&LD Committee will make the Initial
PSU Grant on the last business date in February (“Grant Date”) following the
beginning of each Performance Period. The Initial PSU Grant will set forth a
target and maximum number of PSUs. The Initial PSU Grant target will be
determined by dividing the PSP Target



--------------------------------------------------------------------------------

by the price of the Company’s Common Stock as determined by the Regulations of
the Compensation and Leadership Development Committee for the 2009 Plan,
rounding to the nearest whole unit. The Initial PSU Grant maximum will be two
times the Initial PSU Grant target.

 

IV. PERFORMANCE CATEGORIES

The PSP Award is based on the Company’s performance in each of the following
categories (each a “Performance Category”):

 

  •  

Organic sales growth (percentile rank in peer group)

 

  •  

Before-tax operating profit growth

 

  •  

Core earnings per share (EPS) growth

 

  •  

Free cash flow productivity

Within the first 90 days of each Performance Period, the C&LD Committee sets
three-year performance goals (“Performance Goals”) for each Performance Category
for such Performance Period and establishes a sliding scale to measure the
Company’s performance against each Performance Goal in each Performance
Category. The C&LD Committee uses the sliding scale to establish a payout factor
between 0% and 200% for each Performance Category ( a “Sales Factor”, “Profit
Factor”, “EPS Factor” and “Cash Flow Factor”, collectively, “Performance
Factors”).

In all cases, the C&LD Committee retains the discretion to include or exclude
certain of the Performance Categories for purposes of determining the PSP Award.
The C&LD Committee may reduce or eliminate any payment if it determines that
such payout is inconsistent with long-term shareholders’ interests.

 

V. PSU VESTING AND PAYMENT

After the Performance Period is complete, the C&LD Committee will establish the
Payout Factors for each of the Performance Categories based on the Company’s
results versus the pre-established Performance Goals. The number of PSUs that
vest will be determined by multiplying the average of the Performance Factors by
the number of PSUs in the Initial PSU Grant target, rounding up to the nearest
whole number. The number of PSUs that vest may be equal to, above or below the
Initial PSU Grant target depending on the Company’s performance in the
Performance Categories, but in no event more than the Initial PSU Grant maximum.
Vested PSUs are converted into shares of Common Stock delivered to the
applicable Participant within 60 days following the end of the Performance
Period, or such later date as may be elected by the Participant in accordance
with Section 409A.

 

VI. SEPARATION FROM THE COMPANY (Defined terms shall have the meaning designated
in the 2009 Plan or related award documents)

 

•  

Retirement Special Separation (less than age 55 and therefore not eligible for
regular retirement) or Disability prior to payment:

 

  •  

The Participant must be an active employee as of August 31st following the first
year of the Performance Period.



--------------------------------------------------------------------------------

  •  

The PSP Award will vest and be paid according to the terms and conditions set
forth herein.

 

  •  

The Participant must comply with all terms and conditions set forth in the 2009
Plan, including those set forth in Article F.

 

•  

Death prior to payment:

 

  •  

All PSP Awards will vest and be paid to the decedent’s estate according to the
terms and conditions set forth herein, and shall be subject to the terms and
conditions set forth in the 2009 Plan, including those set forth in Article F.

 

•  

Voluntary resignation or termination for cause:

 

  •  

If a Participant voluntarily resigns or is terminated for cause prior to the
completion of the Performance Period, the PSP Award shall be void.

 

  •  

If a Participant voluntarily resigns or is terminated for cause after the
Performance Period is complete, but prior to payment, the PSP Award shall vest
and be paid according to the terms and conditions set forth herein.

 

  •  

The Participant must comply with all terms and conditions set forth in the 2009
Plan, including those set forth in Article F.

 

VII. CHANGE IN CONTROL

Notwithstanding the foregoing, if there is a Change in Control that meets the
requirements of a change in control event under Section 409A, all outstanding
PSP Awards will vest at 100% of the Initial PSU Grant target (or 100% of the PSP
Target if the Change in Control occurs prior to the Initial PSU Grant) and shall
be paid in shares of Common Stock at the time of such Change in Control. If
there is a Change in Control event that does not meet the requirements of a
change in control event under Section 409A, all outstanding PSP Awards will be
settled according to the terms and conditions set forth herein, without the
application of Article L, Paragraph 4 of the Plan. “Change in Control” shall
have the same meaning as defined in the 2009 Plan or any successor stock plan
approved in accordance with applicable listing standards.

 

VIII. GENERAL TERMS AND CONDITIONS

It shall be understood that the PSP does not give to any officer or employee any
contract rights, express or implied, against any Company for any PSP Award, or
for compensation in addition to the salary paid to him or her, or any right to
question the action of the Board of Directors or the C&LD Committee.



--------------------------------------------------------------------------------

Each PSP Award made to an individual at Band 7 and above is subject to the
Senior Executive Recoupment Policy adopted by the C&LD Committee in December
2006.

To the extent applicable, it is intended that the PSP comply with the provisions
of Section 409A. The PSP will be administered and interpreted in a manner
consistent with this intent. Neither a Participant nor any of a Participant’s
creditors or beneficiaries will have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under the PSP to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to a Participant under
the PSP may not be reduced by, or offset against, any amount owing by a
Participant to the Company.

This program document may be amended at any time by the C&LD Committee.



--------------------------------------------------------------------------------

THE PROCTER & GAMBLE COMPANY

STATEMENT OF TERMS AND CONDITIONS FOR PERFORMANCE STOCK UNITS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The Performance Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.

 

1. Definitions.

For purposes of this Statement of Terms and Conditions for Performance Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.

 

  (a) “Data” has the meaning described in Section 8;

 

  (b) “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”).

 

  (c) “Forfeiture Date” is the date identified as such in your Award Letter;

 

  (d) “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.

 

  (e) “Grant Date” means the date a Performance Stock Unit was awarded to you,
as identified in your Award Letter;

 

  (f) “Maximum Units” has the meaning described in section 3 and as identified
as the Maximum Number of Performance Stocks Units in your Award Letter.

 

  (g) “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;



--------------------------------------------------------------------------------

  (h) “Procter & Gamble” means the Company and/or its Subsidiaries;

 

  (i) “Performance Period” means the period identified as such in your Award
Letter.

 

  (j) “Performance Stock Unit” means an unfunded, unsecured promise by the
Company, subject to, and in accordance with these Terms and Conditions and the
provisions of the Plan, to issue to you one share of Common Stock or a
Restricted Stock Unit on the Original Settlement Date;

 

  (k) “Separation from Service” shall have the meaning provided under
Section 409A.

 

  (l) “Target Units” has the meaning described in Section 3 and as identified as
the Target Number of PSUs in your Award Letter.

 

2. Transfer and Restrictions.

 

  (a) Neither Performance Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Performance Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Performance Stock Unit.

 

  (b) During the Forfeiture Period, your Performance Stock Units will be
forfeited and cancelled if you leave your employment with Procter & Gamble for
any reason, except due to: (i) your Disability; (ii) death; (iii) Retirement in
accordance with the provisions of any appropriate Retirement plan of Procter &
Gamble that occurs after August 31 following the first year of the Performance
Period; or (iv) Special Separation that occurs after August 31 following the
first year of the Performance Period. In the event of your death or Disability
during the Forfeiture Period, your Forfeiture Date will automatically and
immediately become, without any further action by you or the Company, the date
of your death or Disability. In the event of your Retirement or Special
Separation that occurs after August 31 following the first year of the
Performance Period, your Forfeiture Date will automatically and immediately
become, without any further action by you or the Company, the date of your
Retirement or Special Separation.

 

  (d) Upon the occurrence of a Change in Control that meets the definitional
requirements of a change in control event as defined under Section 409A, then
notwithstanding anything in the Plan to the contrary, if not previously
cancelled, forfeited or vested, (i) the Target Units will vest, (ii) your right
to any Performance Stock Units greater than the Target Units will be forfeited,
and (iii) your Original Settlement Date will become the date the Change in
Control occurred. Upon the occurrence of a Change in Control that does not meet
the definitional requirements of a change in control event as defined under
Section 409A, then notwithstanding anything in the Plan to the contrary, your
award will be settled in accordance with these Terms and Conditions, without the
application of Article L, Paragraph 4 of the Plan.



--------------------------------------------------------------------------------

  (e) From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Performance
Stock Units, or to settle your Performance Stock Units, including requiring you
to do so by means of electronic signature, or charging you an administrative fee
for doing so.

 

3. Performance Vesting

 

  (a) Subject to these Terms and Conditions, your targeted number of Performance
Stock Units indicated in your Award Letter (the “Target Units”) will vest
depending upon performance during the Performance Period, as specified below.
Your Award Letter also sets forth the maximum number of Performance Stock Units
(the “Maximum Units”) that you may receive pursuant to this award. Your right to
receive all, any portion of, or more than the Target Units (but in no event more
than the Maximum Units) will be contingent upon the achievement of specified
levels of certain performance goals measured over the Performance Period. The
applicable performance goals and the payout factors for each performance goal
applicable to your award for the Performance Period are set forth in your Award
Letter.

 

  (b) Within 60 days following the end of the Performance Period, the Committee
will determine (i) whether and to what extent the performance goals have been
satisfied for the Performance Period, (ii) the number of Performance Stock Units
that shall have become vested under this award, and (iii) whether the other
applicable vesting and other conditions for receipt of shares of Common Stock in
respect of the Performance Stock Units have been met. Any of your Performance
Stock Units that do not vest in accordance with this Section 3(b) will be
forfeited and cancelled.

 

4. Settlement.

 

  (a) At any time at least six months prior to the end of the Performance Period
and so long as the achievement of the applicable performance goals are not yet
readily ascertainable (but in no event later than your separation from service
from the Company), you and the Company may agree to postpone the date on which
you are entitled to receive one share of Common Stock by issuing you one
Restricted Stock Unit for each vested Performance Stock Unit on the Original
Settlement Date, which Restricted Stock Unit shall be paid on such later date as
may be elected by you in accordance with Section 409A.

 

  (b) The Company will settle your vested Performance Stock Units by issuing you
one share of Common Stock or one Restricted Stock Unit (RSU) for each vested
Performance Stock Unit on or as soon as practicable (but in no event more than
60 days) following the Original Settlement Date.



--------------------------------------------------------------------------------

  (c) Once your Performance Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock or RSUs, the Performance Stock
Units will have no further value, force or effect.

 

5. Voting and Other Shareholder Rights.

A Performance Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Performance Stock Units you hold.

 

6. Suspension Periods and Termination.

The Company reserves the right from time to time to temporarily suspend your
right to settle your Performance Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.

 

7. Consent

By accepting a Performance Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Performance Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Performance Stock Units,
or benefits in lieu of Performance Stock Units, even if Performance Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Performance Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Performance
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Performance Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Performance Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Performance Stock Units, or
diminution in value of Performance Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.



--------------------------------------------------------------------------------

8. Data Privacy.

By accepting a Performance Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Performance Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Performance Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

9. Notices.

 

  (a) Any notice to Procter & Gamble that is required or appropriate with
respect to Performance Stock Units held by you must be in writing and addressed
to:

The Procter & Gamble Company

            ATTN: Corporate Secretary’s Office

            P.O. Box 599

            Cincinnati, OH 45201

or such other address as Procter & Gamble may from time to time provide to you
in writing.

 

  (b) Any notice to you that is required or appropriate with respect to
Performance Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.



--------------------------------------------------------------------------------

10. Successors and Assigns.

These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.

 

11. Governing Law.

The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Performance Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Performance Stock
Units, you consent to the exclusive jurisdiction of the federal or state courts
located in Hamilton County, Ohio, U.S.A.

 

12. The Plan.

All Performance Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Performance Stock Units whether or not they
have been called out in these Terms and Conditions.

 

13. Effect of These Terms and Conditions.

These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Performance Stock Units, and the obligations imposed on you in connection
with those rights. No right exists with respect to Performance Stock Units
except as described in these Terms and Conditions and the Plan.